﻿Mr. President, I wish to express the sincere pleasure of my delegation on your election to the presidency of the thirty-fourth session of the General Assembly. You are a son of Africa, a continent which is tied with the Caribbean countries by an umbilical cord. You represent a country which shares the common desire of our peoples for freedom. You have already made your own distinguished contribution to many facets of international affairs, including your service to the cause of decolonization. We hold you in the highest esteem as a friend, and believe that your outstanding abilities as a diplomat equip you admirably for the exacting office of President.
108.	Permit me also to record the appreciation of my Government for the work of Mr. Indalecio Lie'vano Aguirre of Columbia, who so ably conducted the affairs or our thirty-third session.
109.	My Government expresses its thanks to the Secretary-General, Mr. Kurt Waldheim, for his dedicated and untiring service to the cause of peace. We recall with pleasure his visit to our country early this year, a visit which helped to strengthen further Jamaica's close association with, and unwavering support for, this institution and its work.
110.	Jamaica takes particular pride in welcoming our sister Caribbean country, Saint Lucia, which has recently gained its independence and has now been admitted to membership in this body.
111.	The peoples of the Caribbean have recently experienced a series of natural disasters which have been among the worst in our history. There have been volcanic eruptions in St. Vincent, floods have ravaged Jamaica, hurricanes have devastated our sister countries, Dominica and the Dominican Republic. Large areas of our countries have been destroyed, and we will need the understanding and material support of the international community in our urgent task of reconstruction. I should like at this stage to express Jamaica's appreciation for the assistance which we have already received from States Members of the United Nations and from several international organizations.
112.	The Caribbean remains one area of the world where the process of decolonization is not yet complete. For centuries our region has been the scene of incessant conflict between colonial Powers in their struggle for supremacy. Our history has been a turbulent one, as we have been moved like pawns on a political chess-board.
113.	In the light of all this it should not be surprising that the desire of all our peoples now is to make the Caribbean a region free from the scourge of great- Power rivalry, free from military conflict and free from any form of external domination. The Caribbean yearns to be an area of peace, not of confrontation, to be an arena of co-operation and tranquillity, not one of tension and conflict.
114.	We are small States without the military capacity to initiate or resist aggression. We require a climate free from conflict and super-Power confrontation in order to enable us to wipe out the legacy of neglect and to undertake the mammoth task of social, political and economic transformation.
115.	Jamaica recognizes that our size and location may tempt the powerful to take advantage of our vulnerability. It should never be forgotten that we are a resilient people zealous for the rewards of our struggles and impatient to continue on the path to genuine independence and complete freedom. We intend to continue playing our part freely in the affairs of the world.
116.	We are not pawns and we refuse to be surrogates.
117.	We end the decade of the 1970s with much less of the confidence and certainty with which we began. Despite the welcome signature of the second SALT agreement, the nuclear menace remains. The General Assembly proclaimed the 1970s the Disarmament Decade, but the cruel irony is that the 1970s have seen unprecedented growth in the sophistication, volume and sale of weapons—all this when the social and economic needs of the vast majority of mankind have been growing increasingly urgent.
118.	Detente has not spread world-wide. Regional conflicts continue to simmer and in some areas have broken out into open warfare as the major Powers stand at one remove, and the contending parties exhaust themselves.
119.	In the Middle East a comprehensive settlement continues to elude us. The attainment by the Palestinian people of their legitimate rights is the key to lasting peace in the area. Yet the Palestinian people remain in effect outside the mainstream of the peace process.
120.	In Africa the successful elimination of the remnants of Portugal's colonial empire brought new and dynamic countries into the family of nations; but there still remain white racist minority regimes on the continent.
121.	Some of us had supported the display of viable international co-operation and positive action to achieve the liberation of Namibia from South African occupation in accordance with the decisions of the United Nations. The efforts of the five Western countries have apparently lost their momentum and the initiative has been ceded to Pretoria.
122.	The efforts for the liberation of Zimbabwe from minority racist oppression spearheaded by the struggle of the Patriotic Front have been buttressed by a notable and encouraging degree of international co-operation. Out of the Meeting of Heads of Government of Commonwealth Countries, held in Lusaka has come the recognition that the farcical situation which exists in Zimbabwe must come to an end and that a Government truly representative of the people of that country must be instituted. We hope that everything will be done at the Conference now taking place in London to ensure that the people of Zimbabwe enjoy the peace, freedom and independence through genuine majority rule that they have so long sought.
123.	The long, hard years of struggle by the peoples of South-East Asia have not yet led to the peace hoped for; the region is again enmeshed in conflicts because of rivalry and competition among the major Powers; the people continue to suffer economic and social deprivation; and some have even been forced to become unwanted refugees, thus contributing a new and disquieting dimension to the problems of the area.
124.	Elsewhere, small countries remain threatened and insecure. Lebanon is fragmented and still visited with death and destruction; Cyprus at the end of the 1970s is still divided and a victim of foreign occupation; Belize is prevented from attaining its independence because of the continuing threat from a neighbouring State; and the Saharan Arab Democratic Republic is still denied its rightful place in the international community and unable to exercise its sovereignty over the whole of its territory.
125.	Nor is this all. The greater awareness of human rights has not been matched by greater observance; the benefits of the unprecedented technological advances have not yet filtered through to the broad masses of our peoples; the promise of a significant increase in food production in developing countries has not been fulfilled and, as a result, world food stocks are critically low.
126.	The prospect is bleak.
127.	The efforts of the developing countries during this decade have had as their most important objective economic liberation. The pressures of poverty, deprivation, hunger, unemployment and social turmoil have exposed the inescapable truth that the achievement of political independence without a corresponding attainment of economic independence is a hollow victory. Without economic independence we can never improve the quality of life of our peoples.
128.	The decade of the 1970s has clearly shown that the world economic system must be restructured if we are to achieve economic liberation, equity and justice in relations among States; that this process entails, among other things, a transfer of resources from the developed to the developing world; and that these things require a global consensus.
129.	Early in the present decade the developing countries enunciated a coherent set of principles and objectives for the establishment of the New International Economic Order. As we near the close of the 1970s, our objectives remain unfulfilled and our monumental efforts have resulted in only marginal advances.
130.	The international economic agenda of the 1970s constitutes the most elaborate annotation of the roots of world, poverty and distorted development. The pathways towards the restructuring of a world economic order are clearly discernible. We have undertaken the most rigorous examination of the problems besetting money and finance, raw materials, energy and other major development issues. Yet, even after this, our last lingering memory as we close this decade is the frustrating experience of the fifth session of UNCTAD and the lack of any clear perception of the way forward. With the phenomenon of "stagflation" there has been a resurgence of protectionism and the developed countries are obdurate in ignoring our cries.
131.	It cannot be claimed that the thought and effort expended in the preparation and delivery of our statements in general debates have contributed as much as we would have hoped to the easing of international tensions, or to resolution of the specific issues which confront us.
132.	Perhaps the clearest indication of this is the fact that the agenda from one session of the General Assembly to the next preserves a disconcerting sameness. Identical issues, be they political, economic, or social, recur each year for consideration and debate. I fully recognize and acknowledge that these issues are extremely complex and that it is difficult to reconcile the diverse interests of countries and of peoples. But while each year our delegations strive mightily to reach agreement on resolutions, we the Member countries have not spent sufficient time or exerted sufficient effort to implement them.
133.	We can ease the burden of these sessions and advance the work of the Assembly by reducing the number of items on our agenda. I am aware, Mr. President, of the efforts made by you, by the Secretary- General and by a number of delegations to introduce in the work of this session some much-needed changes.
134.	A fundamental objective of the Charter in its Article 1, paragraph 3, is:
"To achieve international co-operation in solving international problems of an economic, social, cultural or humanitarian character ...".
It is clear that the failure of the international community to tackle successfully the problems of poverty, starvation and inequitable international economic relationships now contributes significantly to the increase in global tensions and to an erosion of international peace and security. Suffering, tension and instability now present the greatest threat to world peace and continue only because people themselves feel locked into a situation of despondency and despair.
135.	Having missed or ignored opportunities in the present decade, the international community will in the next one have to deal with old and new issues in what appear to be less propitious conditions. But the quest for peace and development must go on, for both are mutually reinforcing.
136.	The agenda for the 1980s will be formidable: we will begin another development decade; there will be a special session in its first year, a United Nations Conference on New and Renewable Sources of Energy in the next, and there are prospects for a global round of negotiations.
137.	As we seek for the third time to chart the course of a development decade, we should be concerned that even at this late stage the international community is still without a consensus on the approaches towards the international development strategy: in other words, on such questions as who it is for, what are its aims and objectives and how the process of development should be implemented.
138.	We believe that the international development strategy should be formulated within the framework of the New International Economic Order. It follows from this that the accord which eluded us in our negotiations on the basic principles for restructuring the international economic system will have to be achieved in the coming decade if the developing countries are to secure any advances.
139.	Energy is basic to human existence. It is a pre-requisite for the survival of mankind. Failure to achieve a coherent world energy policy will make a mockery of all our efforts to reduce the levels of poverty, hunger and unemployment. It will make a mockery of all our plans, targets and strategies. Without adequate supplies of energy we do not have the capacity to produce goods and services consistent with the requirements for a rational and equitable pattern of global economic development. Energy is therefore a unique input into the developmental process. Its availability and its price affect profoundly the prospects for economic development in the developing countries which have no significant indigenous energy supplies, and which have limited foreign exchange from which to allocate funds for its purchase.
140.	Two years ago, in 1977, Jamaica proposed to this General Assembly the creation of an international energy institution that would be charged with the task of addressing many facets of this complex subject.  Since then we have watched with satisfaction a growing international recognition of the urgency attending this problem. We have also noted with pleasure the initiatives of a number of oil-exporting developing countries.
141.	The President of Mexico has presented a penetrating analysis of the global energy situation [11th meeting]. He has focused on the crux of the issue and laid before us a comprehensive set of proposals which could usefully guide this Assembly in the quest for a global energy policy.
142.	Countries like my own are faced with very serious and immediate problems which cannot await probable long-term global solutions. Last year Jamaica spent 23 per cent of its foreign-exchange earnings on energy imports; in 1979 these expenditures are expected to exceed 35 per cent. Obviously, there is less for imports of critical raw materials to support economic activities, less for machinery and capital equipment and, above all, less for vital commodity imports to sustain the health and welfare of our people. My delegation hopes that the analysis of the energy issue in this General Assembly will motivate the international community to seek earnestly for solutions to immediate problems such as these.
143.	The 1970s made a positive contribution to the analysis and understanding of the basic problems in money and finance, trade, industrialization, the transfer of technology and other development issues. From this analysis have emerged a number of cogent proposals. In the coming decade we must implement them to ensure improvements in the quality of life of our peoples.
144.	On the solution of those problems which I have discussed hangs the very survival of mankind. Not only must we confront these issues with global solidarity, but we must also ensure that every segment of our national populations is brought fully into the developmental process. We must recognize the debilitating effect on our efforts to achieve the New International Economic Order of actions and policies which prevent the effective utilization of human resources.
145.	In this regard we cannot continue to treat human rights violations, racism, racial discrimination and apartheid, discrimination against women and non- recognition of the rights of the child as issues which are to be isolated from our basic thrust for economic justice. The international community must realize once and for all that the challenges of development and of economic transformation at the global level cannot be met—will not be met—unless we successfully resolve the critical political problems which have bedevilled the international community for so long.
146.	We are all aware of and familiar with the various areas of crisis on our planet. They are symptomatic of a deeper malaise, of more fundamental problems with which we must come to grips if the decade of the 1980s is to be a decade of hope and optimism.
147.	No human being and no society can flourish and achieve its full potential in that milieu of spiritual de-basement, human degradation and economic exploitation which characterizes the system of apartheid and all human societies organized upon or tolerant of the ideology of racial superiority. The international community must continue its assault upon this ultimate indecency with renewed vigour, and in particular upon its bastions—the racist regimes of South Africa and Namibia.
148.	More than any other issue perhaps, disarmament is one on which the longer we take to make meaningful progress the more certain we can be that we will bear the painful consequences of our folly and delay. To put it simply, our luck cannot hold forever. The arms race—the fondness for new weapons of destruction- sustains and feeds among nations and peoples a bellicosity of nature, a predisposition to confrontation, to psychic fatalism and insecurity, and above all a tragic misplacement of priorities, which cannot augur well for the international community.
149.	What, I must ask, is there in store for a world which is constantly threatened by the very existence of armaments which already are capable of destroying it several times over? Yet there are a growing number of countries which, in pursuit of absolute security, not only seek additional and more sophisticated nuclear weapons but also by that very desire stimulate others to do likewise. Surely we have a right to look forward to a time when man will become so aware of the futility of that search in the present structure of international society and in the, present system of inter-State relations that Governments will abandon this phantasm. If we are to avoid the holocaust, the 1980s must see a major change in the predisposition of peoples and Governments towards one another and their perception of one another.
150.	One of the challenges of the 1980s must be a reassertion in practice of the basic principles of sovereign equality, territorial integrity, non-interference in internal affairs and peaceful coexistence, which must guide States if anarchy is not to prevail at the international level. We firmly believe that, if the challenges can be met in these areas, then the 1980s could be a decade of optimism and accomplishment Jamaica believes that the international community must pledge itself to making of the 1980s a watershed decade. It can do this only by recognizing the limitations of policies based upon narrow self-interest and the flexing of muscles. It can do this by beginning now to implement the pragmatic measures and by beginning now to inculcate the philosophical and psychological orientations which are essential to the spirit of cooperation and accommodation with which we need to confront the decade of the 1980s.
151.	Spanning the 1970s and the 1980s is the United Nations Decade for Women: Equality, Development and [Peace. An important achievement of the Decade has been the establishment of the Voluntary Fund for the United Nations Decade for Women, from which many developing countries, including my own, have benefited. While congratulating the Secretary-General on the effective management and operation of the Fund, we must express our hope that its future operations will be maintained at least at the present level. Jamaica also looks forward to the World Conference of the United Nations Decade for Women: Equality, Development and Peace. In most of our societies women have for too long been relegated to secondary or marginal roles, their capabilities underestimated and their talents ignored. Clearly they need to be encouraged to participate fully in the process of development. We expect the forthcoming Conference to help to do that and thereby contribute to the establishment of the New International Economic Order.
152.	The current stage of negotiations in the Third United Nations Conference on the Law of the Sea points to the possibility of an early resolution of the outstanding issues. These negotiations are intimately related to the ongoing deliberations on the New International Economic Order and encompass some of the most enduring concerns in the political, economic and juridical relations among States. We confidently expect that the management of the resources of the sea-bed and ocean floor and the juridical regime that we agree to establish will represent for the 1980s a singular and extraordinary demonstration of international cooperation in what has been often described as the last frontier of man. The success of the Conference is therefore of special importance for the future of the world.
153.	A review of the 1970s compels us to admit that the early promises of the decade have not been realized. We end in a mood of deep disappointment at our failures and real concern over the dangers for the coming years.
154.	The frustration and disillusionment of the past must now give way to a new era of hope and fulfilment. The 1980s beckon us to new challenges of leadership, of vision and of creative action. We require a new summons to our will to establish a world free from fear, free from poverty and free from exploitation. We are challenged to create a lasting peace which goes beyond the mere absence of war and to usher in a new age where injustice and exploitation are no more. Our experience demonstrates that our future is inextricably intertwined. We are driven to the recognition that we may belong to several nations and several peoples but that, despite our differences in size, in wealth and in power, we all belong to one race—the human race—and that the earth we must all inhabit is one and indivisible.